Citation Nr: 1143367	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-23 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for ventricular tachycardia, status-post cardiac ablation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to August 1999 and from February 2004 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO granted the Veteran service connection for ventricular tachycardia, status-post cardiac ablation, assigning an initial noncompensable disability rating.

As the appeal of the Veteran's claim for an initial compensable rating for ventricular tachycardia, status-post cardiac ablation, emanates from her disagreement with the initial noncompensable rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The issues of entitlement to an increased rating for generalized anxiety disorder, currently evaluated as 30 percent disabling, and of entitlement to an effective date earlier than September 26, 2005, for the grant of service connection for ventricular tachycardia, status-post cardiac ablation, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran testified before the undersigned at a videoconference hearing in April 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an initial compensable disability rating for ventricular tachycardia, status-post cardiac ablation.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board acknowledges that the record indicates that the Veteran has received ongoing treatment at both the Edward Hines Jr. VA Hospital and from private treatment providers.  In addition, the Board notes that the Veteran reported at her April 2011 hearing before the undersigned that her private treatment providers had recently scheduled her for knee surgery, which she stated was postponed due to problems with her heart condition.  No records from any knee evaluations or surgery are present in the record, however.  The Board notes that VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Therefore, as the identified medical records may have a bearing on the Veteran's claim, the AOJ must attempt to obtain any examination or treatment records related to her knee surgery, including in particular any cardiac evaluations that led to the postponement of any such scheduled surgery, from the Veteran's private treatment providers.  The AOJ must further request that the facilities provide a negative response if no such records are available.

A review of the Veteran's claims file reflects that she was provided VA cardiac examinations in March 2006 and February 2009 pursuant to her claim for ventricular tachycardia, status-post cardiac ablation.  However, report of the most recent February 2009 examination reflects that the Veteran was not given METs testing, as required by the relevant rating criteria, to evaluate her ventricular tachycardia, status-post cardiac ablation.  In addition, the Veteran stated at her April 2011 hearing that her ventricular tachycardia, status-post cardiac ablation, has worsened since the date of her last VA examination in February 2009.  In that connection, the Board notes that when specifically asked by the undersigned about the current status of her disability, the Veteran clearly responded that she believed it had worsened "within the last few months."  

The Board notes that the Veteran is qualified, as a lay person, to report symptoms such as increased heart palpitations.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that her service-connected ventricular tachycardia, status-post cardiac ablation, has worsened since her last examination, which occurred nearly three years ago.  The Veteran also stated in the April 2011 hearing that she believes the wrong Diagnostic Code has been assigned to her service-connected cardiac disability.  See 38 C.F.R. § 4.104 (2011).  In light of these complaints, therefore, a remand is required to have examiners supplement the record with a report regarding the current severity of the Veteran's ventricular tachycardia, status-post cardiac ablation.  Under these circumstances, the Veteran must be scheduled to undergo cardiac examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A. 

The Board points out that where a Veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. at 126.  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Thus, in this case, a more recent VA examination may provide additional evidence showing that a higher initial or staged rating is appropriate.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and her representative must be sent a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The Veteran must also be invited to submit any pertinent evidence in her possession, and the originating agency must explain the type of evidence that is her ultimate responsibility to submit.  The letter must clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2.  The AOJ must obtain from the Veteran's private care provider, and any other provider identified by the Veteran, any available medical records pertaining to the Veteran's evaluation for possible knee surgery, including in particular records dealing with the postponement of that surgery due to her heart condition.  Consent must be sought from the Veteran for the release of any such records.  The AOJ must request that a negative response be returned if no such records are available and must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) as regards requesting records.  All records and/or responses received must be associated with the claims file. 

3.  After securing any additional records, the Veteran must be scheduled for a cardiac evaluation at an appropriate VA medical facility and notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claim.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the physician(s) designated to examine the Veteran.  

Cardiac examination- All indicated tests and studies deemed appropriate by the examiner, including an echocardiogram, must be accomplished, and all clinical findings must be reported in detail.  In accordance with the AMIE worksheets for rating heart disease, the examiner must provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her heart disease.  All required testing, including METs testing, must be performed.  

In addition to any other information provided pursuant to the AMIE worksheet, the examiner must provide an opinion as to whether a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or whether continuous medication is required to treat the Veteran's disability.  The examiner must also state whether a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The examiner must further state whether the Veteran has experienced more than one episode of acute congestive heart failure in the past year, or has a left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  Finally, the examiner must opine as to whether the Veteran has chronic congestive heart failure, left ventricular dysfunction with an ejection fraction of less than 30 percent, or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope.  If testing cannot be done, the examiner must so state and then provide an estimated METs level.  

A full and complete rationale for all opinions, including the METs level, is required.  The examiner must specify what level of activity warrants the assignment of the estimated METs level.  

4.  The adjudicator must ensure that all examination reports comply with this remand and the questions presented in the examination requests.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  Consideration must be given to whether any "staged" rating is warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Consideration must also be given to the proper Diagnostic Code to be assigned to the Veteran's disability under 38 C.F.R. § 4.104 (2011).  If any benefit sought on appeal is not granted, the Veteran and her representative must be furnished an appropriate supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


